Citation Nr: 0733676	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-38 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for emphysema/chronic 
obstructive pulmonary disease (claimed as lung condition) as 
a result of asbestos exposure.

2.  Entitlement to an effective date earlier than August 30, 
2002 for the assignment of a 10 percent disability evaluation 
of laceration scar, right forehead (scar).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  On January 14, 2005, prior to the promulgation of a 
decision in this appeal, the Board received notification from 
the appellant that a withdrawal of the appeal on the issue of 
service connection for emphysema/chronic obstructive 
pulmonary disease (claimed as lung condition) as a result of 
asbestos exposure was requested.

2.  The veteran's scar is adherent to the underlying tissue.

3.  Since service connection was granted, the veteran's scar 
has not manifested pain upon examination, been more than 
slightly disfiguring, or been poorly nourished with repeated 
ulceration.

4.  The veteran's claim for an increased evaluation for his 
service-connected scar was received by VA on June 24, 2002.

5.  The regulations for rating scars were amended to their 
present form effective August 30, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal on 
the issue of entitlement to service connection for 
emphysema/chronic obstructive pulmonary disease (claimed as 
lung condition) as a result of asbestos exposure by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  Prior to August 30, 2002, the criteria for a compensable 
evaluation for the veteran's service-connected scar were not 
met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.40, 4.45, 4.118; Diagnostic Codes 7800, 7803, 7804 
(2001).

3.  Beginning August 30, 2002 the criteria for 10 percent 
evaluation for the veteran's service-connected scar have been 
met.  38 U.S.C.A. §§ 1155, 5107; 67 Fed. Reg. 49590, 49596 
(July 31, 2002) (Effective August 30, 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.118; Diagnostic Codes 
7800, 7803, 7804 (2007).

4.  The criteria for an effective date prior to August 30, 
2002 for the assignment of a 10 percent disability evaluation 
for a scar of the right forehead have not been met. 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Lung Condition 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn the appeal on the issue of service connection 
for emphysema/chronic obstructive pulmonary disease (claimed 
as lung condition) as a result of asbestos exposure and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal on the issue of 
service connection for emphysema/chronic obstructive 
pulmonary disease (claimed as lung condition) as a result of 
asbestos exposure and it is dismissed.
II.  Scar

The veteran seeks an effective date of September 2001 for the 
increased rating of his service-connected scar.  The veteran 
contends that the service-connected scar should be 
compensable prior to August 30, 2002 and pursuant to 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2001) (superficial 
scar, tender and painful upon objective demonstration).

A.  Disability Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2007).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2007); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The criteria for evaluating skin disorders were changed, 
effective on August 30, 2002.  67 Fed. Reg. 49,590, 49,596 
(July 31, 2002).  VA Office of General Counsel (hereinafter 
referred to as "GC") has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  The Board generally must apply 
both the former and the revised versions of the regulations 
for the periods prior and subsequent to the regulatory 
changes.
Prior to August 30, 2002, to warrant a compensable rating, 
the veteran's service-connected scar would have had to have 
been assessed as at least moderately disfiguring under 
Diagnostic Code 7800, been poorly nourished with repeated 
ulcerations under Diagnostic Code 7803, or have been tender 
and painful on objective demonstration under Diagnostic Code 
7804.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804 
(2001).

Beginning August 30, 2002, under 38 C.F.R. § 4.118a, 
Diagnostic Code 7800 (2007), a 30 percent rating is warranted 
with visible or palpable tissue loss and either gross 
distortion of asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  A 10 percent rating is 
warranted with one characteristic of disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2007).

Note (1) states that the eight characteristics of 
disfigurement, for purposes of evaluation under § 4.118, are:  
scar five or more inches (13 or more centimeters) in length; 
scar at least one-quarter inch (0.6 centimeters) wide a the 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo- or 
hyper-pigmented in an area exceeding six square inches  (39 
square centimeters); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters); underlying soft tissue 
missing in an area exceeding six square inches (39 square 
centimeters); and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).  Id.

Prior to the February 2003 rating decision granting a rating 
of 10 percent disabling effective August 30, 2002, the 
veteran's scar had been evaluated as noncompensable since a 
September 1997 rating decision granted service connection.  
The June 1997 and September 2003 VA examination reports show 
that although the veteran complained of the scar being 
painful when exposed to the cold, the reports did not 
indicate that the scar was more than slightly disfiguring, 
poorly nourished with repeated ulceration, or tender and 
painful on objective demonstration.  The September 2003 
report did show that the scar appeared to be bound to the 
underlying tissue, was stable, and the medial aspect of the 
scar was elevated indicating it was more tender when he had 
pain there.

The post-service medical records as well as the VA 
examinations do not show that the veteran's scar has ever 
been described as moderately disfiguring; therefore, the 
criteria set forth in former Diagnostic Code 7800 have not 
been met.  In June 1997, the veteran was noted to have a 
well-healed 8 cm. scar along the right paracentral frontal 
skull.  The records do not contain any competent medical 
evidence showing that the scar is poorly nourished with 
repeated ulcerations; therefore, the criteria contained in 
former Diagnostic Code 7803 have not been met.  Lastly, the 
claims folder does not contain any competent medical evidence 
of the scar being tender and painful on objective 
demonstration; therefore, the criteria set forth in the 
former Diagnostic Code 7804 have not been met.  Upon VA 
examination in June 1997, there was no tenderness to 
palpation.  For these reasons the veteran's disability did 
not qualify for a compensable rating prior to August 30, 
2002.  38 C.F.R. § 4.118 Diagnostic Codes 7800, 7803, 7804 
(2001).

Beginning August 30, 2002, with the change of the 
regulations, the veteran's scar, which was found to be 
adherent to underlying tissue, warrants a compensable 
disability rating under the revised Diagnostic Code 7800 
because the scar manifests one characteristic of 
disfigurement.  However, the scar still does not warrant a 
compensable evaluation under Diagnostic Code 7803 (scar 
superficial and unstable) or Diagnostic Code 7804 (scar 
painful on examination) because the scar, as examined in 
September 2003, is neither unstable nor painful on 
examination.  Moreover, there was no visible or palpable 
tissue loss, therefore, a 30 percent evaluation was not 
warranted pursuant to Diagnostic Code 7800.  

Finally, the Board finds that this matter need not be 
remanded to have the RO refer the veteran's claim to the 
Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. § 
3.321(b), for assignment of an extra-schedular rating.  The 
Board notes the above determination is based on application 
of pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that the veteran's scar 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of a compensable evaluation on 
an extra-schedular basis, and indeed, neither the veteran nor 
his representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disability 
resulted in marked interference with employment.  Moreover, 
his scar has not required any, let alone, frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, a remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

B.  Effective Date

The veteran seeks an effective date in September 2001 for the 
increased evaluation of the service-connected scar.  The 
veteran was granted service connection for the scar in a 
September 1997 rating decision and was sent notice of the 
decision in September 1997.  In a statement dated September 
2001, the veteran states: "I am rate[d] less than 10% [for 
my] service connected head injury.  I would like to open a 
claim for service connection for breathing problems."  The 
veteran contends this statement qualifies as a claim for 
increased evaluation.

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date for an 
increased rating for disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received 
within one year from such date; otherwise, the effective date 
is the date of receipt of the claim.  38 U.S.C.A. § 5110(b) 
(2); 38 C.F.R. § 3.400(o) (2); see Harper v. Brown, 10 Vet. 
App. 125 (1997).

In a pertinent precedent decision, the GC explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to one year prior to receipt by VA 
of the claim, when that date is ascertainable, and was 
intended by Congress to provide additional disability 
compensation up to one year retroactive to the date on which 
the event establishing entitlement to additional benefits 
occurred, i.e., the date on which the increase in disability 
occurred.  See VAOPGCPREC 12-98.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The GC concluded that, where a veteran submitted 
a claim alleging an increase in disability within one year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred. 

The veteran's claim for increased rating of the evaluation 
for the service-connected scar was filed in June 2002.  In 
that statement, the veteran indicated that he should be 
receiving 10 percent for the painful scar.  The statement of 
September 2001 does not make any indication that he sought an 
increased evaluation of his service-connected scar.  The 
record, therefore, does not reveal a claim regarding the 
veteran's scar, other than the original claim from April 1997 
that resulted in service connection being granted, prior to 
the June 2002 request for an increased rating.  The earliest 
effective date that is possible, in this case, is June 2001 
due to the June 2002 date for the filing of the claim.

As discussed above, GC has held that where a law or 
regulation changes during the pendency of a claim for a 
higher rating, it may be necessary for the Board to apply 
both the old and new versions of the regulation.  However, 
the retroactive reach of that regulation can be no earlier 
than the effective date of that change.  38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2007).

In this case, the criteria for evaluating skin disorders were 
changed after the initial grant of service connection with a 
noncompensable disability rating, effective on August 30, 
2002, but after the instant claim.  67 Fed. Reg. 49590, 49596 
(July 31, 2002).  The effective date of August 30, 2002 was 
assigned the veteran's scar due to this change in the 
applicable regulations.  67 Fed. Reg. 49590, 49596 (July 31, 
2002).  As discussed above, prior to the change in the 
regulations, the veteran's disability did not qualify for a 
compensable rating. 38 C.F.R. § 4.118 Diagnostic Codes 7800, 
7803, 7804 (2001).  After the change to the regulations, the 
veteran's scar qualified for a compensable rating under 
Diagnostic Code 7800.

The earliest effective date assigned can be no earlier than 
when the veteran's disability qualifies for compensation.  
The first evidence showing that the scar is adherent or 
elevated is the VA examination report of September 2003.  As 
there is no evidence showing that the veteran was entitled to 
a compensable rating in the year prior to his June 2002 claim 
for an increased rating, the veteran has been assigned the 
earliest possible effective date to which he is entitled.  

III.  Duties to Assist and Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  In an August 
2003 letter, the RO explained to the veteran that he needed 
to submit medical evidence showing that his scar had 
"increased in severity."  See Overton v. Nicholson, 20 Vet. 
App. 427, 440-41 (2006).

In compliance with 38 C.F.R. § 3.159(b), the notification 
should also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  In a 
March 2004 letter, VA informed him that he could file and/or 
identify medical and/or lay evidence in support of his claim.  
He was also specifically told to send any evidence in his 
possession that pertained to the claim.

VCAA notice requirements also apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The RO provided the veteran with these criteria in 
March 2006 correspondence.  The case was then readjudicated 
by way of a June 2007 Supplemental Statement of the Case.  As 
such, the Board finds that VA has complied with the duty to 
notify set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  The 
Board also notes that the veteran's service medical records 
have been obtained, and he was afforded a VA examination in 
September 2003 to determine the nature, extent, severity and 
manifestations of his skin disability.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  
Therefore, the veteran is not prejudiced as a result of the 
Board proceeding to the merits of his claim. See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

ORDER

The appeal on the issue of service connection for 
emphysema/chronic obstructive pulmonary disease (claimed as 
lung condition) as a result of asbestos exposure is 
dismissed.

An effective date earlier than August 30, 2002 for the 
assignment of a 10 percent disability evaluation of 
laceration scar, right forehead (scar) is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


